Exhibit 10.1
 
 

   

 
 
Partners for Growth
 
Loan and Security Agreement
 

Borrower: Advanced Photonix, Inc., a Delaware corporation Address: 2925
Boardwalk, Ann Arbor, MI 48104     Borrower: Picometrix, LLC, a Delaware limited
liability company Address: 2925 Boardwalk, Ann Arbor, MI 48104     Date:
February 8, 2013

 
THIS LOAN AND SECURITY AGREEMENT (“Agreement”) is entered into on the above date
(the “Effective Date”) between PARTNERS FOR GROWTH III, L.P. (“PFG”), whose
address is 150 Pacific Avenue, San Francisco, CA 94111 and the borrower(s) named
above (jointly and severally, the “Borrower”), whose chief executive offices are
located at the above addresses  (“Borrower’s Address”). The Schedule to this
Agreement (the “Schedule”) being signed by the parties concurrently, is an
integral part of this Agreement.  (Definitions of certain terms used in this
Agreement are set forth in Section 7 below.)
 
1.LOANS.
 
1.1  Loans. PFG will make loans to Borrower (the “Loan” or “Loans”) in the
amounts shown on the Schedule and, notwithstanding any other provision of this
Agreement, provided no Default or Event of Default has occurred and is
continuing at any time a Loan is requested or made.
 
1.2   Interest.  All Loans and all other monetary Obligations shall bear
interest at the rates shown on the Schedule, except where expressly set forth to
the contrary in this Agreement.  Interest shall be payable monthly, on the first
day of each month for interest accrued during the prior month.
 
1.3  Fees.  Borrower shall pay PFG the fees shown on the Schedule, which are in
addition to all interest and other sums payable to PFG and are not refundable.
 
1.4  Loan Requests.  To obtain a Loan, Borrower shall make a Loan request to PFG
by facsimile or telephone. Loan requests may also be made by Borrower by email,
but the same shall not be deemed made until PFG acknowledges receipt of the same
by email or otherwise in writing. Loan requests received after 12:00 Noon
Pacific time will not be considered to have been received by PFG until the next
Business Day.  PFG may rely on any telephone request for a Loan given by a
person whom PFG believes in good faith is an authorized representative of
Borrower and Borrower will indemnify PFG for any loss PFG suffers as a result of
that reliance.
 
1.5  Late Fee.  If any payment of accrued interest for any month is not made
within three business days after the later of the date a bill therefor is sent
by PFG or three business days after the due date therefor, or if any payment of
principal or any other payment is not made within three Business Days after the
date due, then Borrower shall pay PFG a late payment fee equal to 5% of the
amount of each such late payment.  The provisions of this paragraph shall not be
construed as PFG’s consent to Borrower’s failure to pay any amounts when due,
and PFG’s acceptance of any such late payments shall not restrict PFG’s exercise
of any remedies arising out of any such failure.
 
2.  SECURITY INTEREST.
 
2.1  Grant of Security Interest.  To secure the payment and per­formance of all
of the Obligations when due, Borrower hereby grants to PFG a continuing security
interest in, and pledges to PFG, all of the following (collectively, the
“Collateral”):  all right, title and interest of Borrower in and to all of the
following, whether now owned or hereafter arising or acquired and wherever
located: all Accounts; all Inventory; all Equipment; all Deposit Accounts; all
General Intangibles (including without limitation all Intellectual Property);
all Investment Property; all Other Property; and any and all claims, rights and
interests in any of the above, and all guaranties and security for any of the
above, and all substitutions and replacements for, additions, accessions,
attachments, accessories, and improvements to, and proceeds  (including proceeds
of any insurance policies, pro­ceeds of proceeds and claims against third
parties) of, any and all of the above, and all Borrower’s books relating to any
and all of the above.
 
 
 

--------------------------------------------------------------------------------

 
 

 
Partners for Growth
Loan and Security Agreement

 
 
3.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER.
 
In order to induce PFG to enter into this Agreement and to make Loans, Borrower
represents and warrants to PFG as follows, and Borrower covenants that the
fol­lowing representations will continue to be true, and that Borrower will at
all times comply with all of the following covenants, throughout the term of
this Agreement and thereafter until all Obligations have been paid and performed
in full:
 
3.1  Corporate Existence and Authority.  Borrower is and will continue to be,
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its formation.  Borrower shall give PFG 30 days’ prior written
notice before changing its jurisdiction or form of organization. Borrower is and
will con­tinue to be qualified and licensed to do business in all ju­risdictions
in which any failure to do so would result in a Non-Trivial adverse effect on
Borrower or its business. The execution, delivery and performance by Borrower of
this Agreement, and all other documents contemplated hereby (i) have been duly
and validly authorized, (ii) are enforceable against Borrower in accordance with
their terms (except as en­forcement may be limited by equitable principles and
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to creditors' rights generally), and (iii) do not violate Borrower’s
Constitutional Documents, or any law or any  material agreement or instru­ment
of Borrower or relating to its property, and (iv) do not constitute grounds for
acceleration of any material indebtedness or obligation under any agreement or
instru­ment of Borrower or relating to its property.
 
3.2  Name; Trade Names and Styles.  As of the date hereof, the name of Borrower
set forth in the heading to this Agreement is its correct name, as set forth in
its Constitutional Documents.  Listed in the Representations are all prior names
of Borrower and all of Borrower’s present and prior trade names as of the date
hereof.  Borrower shall give PFG 30 days' prior written notice before changing
its name or doing business under any other name.  Borrower has complied, and
will in the future comply, in all material respects, with all laws relating to
the conduct of business under a fictitious business name, if applicable to
Borrower.
 
3.3  Place of Business; Location of Collateral.  As of the date hereof, the
ad­dress set forth in the heading to this Agreement is Borrower's chief
executive office.  In addition, as of the date hereof, Borrower has places of
business and Collateral is located only at the locations set forth in the
Representations.  Borrower will give PFG at least 30 days prior written notice
before opening any additional place of business, changing its chief execu­tive
office, or moving any of the Collateral to a location other than Borrower’s
Address or one of the locations set forth in the Representations, except that
Borrower may maintain sales offices in the ordinary course of business at which
not more than a total of $10,000 fair market value of Equipment is located.
 
3.4  Title to Collateral; Perfection.  
 
(a)Borrower is now, and will at all times in the future be, the sole owner of
all the Collateral, except for items of Equipment which are leased to Borrower
and Intellectual Property that is licensed to Borrower.  The Collateral now is
and will remain free and clear of any and all Liens, except for Permitted
Liens.  PFG now has, and will continue to have, a First-Priority perfected and
enforceable security in­terest in all of the Collateral, subject only to
Permitted Liens, and Borrower will at all times defend PFG and the Collateral
against all claims of others.  
 
(b)Borrower has set forth in the Representations all of Borrower’s Deposit
Accounts, and Borrower will give PFG five Business Days advance written notice
before establishing any new Deposit Accounts and will cause the institution
where any such new Deposit Account is maintained to execute and deliver to PFG a
control agreement in form sufficient to perfect PFG’s security interest in the
Deposit Account and otherwise satisfactory to PFG in its good faith business
judgment.  
 
(c)In the event that Borrower shall at any time after the date hereof have any
commercial tort claims against others, which it is asserting, and in which the
potential recovery exceeds $100,000, Borrower shall promptly notify PFG thereof
in writing and provide PFG with such information regarding the same as PFG shall
request (unless providing such information would waive the Borrower’s
attorney-client privilege).  Such notification to PFG shall constitute a grant
of a security interest in the commercial tort claim and all proceeds thereof to
PFG, and Borrower shall execute and deliver all such documents and take all such
actions as PFG shall request in connection therewith.
 
(d) After the Effective Date, Borrower shall not cause Collateral with an
aggregate value in excess of $250,000 per annum from becoming subject to a real
property lease pursuant to which the lessor may obtain rights in any of such
Collateral that would prohibit, restrain, impair or prohibit Borrower's (or
PFG’s) right to remove any Collateral from the leased premises. Whenever any
Collateral is located upon premises in which any third party has an interest,
Borrower shall, whenever requested by PFG, use commercially reasonable efforts
to cause such third party to exe­cute and deliver to PFG, in form acceptable to
PFG, such waivers and subordinations as PFG shall specify in its good faith
business judgment.  Borrower will keep in full force and effect, and will comply
with all material terms of, any lease of real property where any of the
Collateral now or in the future may be located.
 
 
-2-

--------------------------------------------------------------------------------

 
 

 
Partners for Growth
Loan and Security Agreement

 
3.5  Maintenance of Collateral. Borrower will maintain the Collateral in good
working condition (ordinary wear and tear excepted), and Borrower will not use
the Collateral for any unlawful purpose.  Borrower will immediately advise PFG
in writing of any material loss or damage to the Collateral.
 
3.6  Books and Records.  Borrower has maintained and will maintain at Borrower's
Address complete and accurate books and records, comprising an accounting system
in ac­cordance with GAAP.
 
3.7  Financial Condition, Statements and Reports.  All Financial Statements now
or in the future delivered to PFG have been, and will be, prepared in conformity
with GAAP and now and in the future will fairly present the results of
operations and fi­nancial condition of Borrower in all material respects, in
accordance with GAAP, at the times and for the pe­riods therein stated.  Between
the last date covered by any such statement provided to PFG and the date hereof,
there has been no Material Adverse Change.
 
3.8  Tax Returns and Payments; Pension Contributions.  Borrower has timely
filed, and will timely file, all Non-trivial required Tax Returns and reports,
and Borrower has timely paid, and will timely pay, all Non-trivial Taxes now or
in the future owed by Borrower.  So long as no Default has occurred and so long
as the filing of a lien or taking of Collateral has not been noticed or is not
reasonably imminent, PFG will deem any such amounts aggregating less than
$50,000 to be Trivial. Notwithstanding the foregoing, Borrower may defer
pay­ment of Taxes which are contested by Borrower in good faith, provided that
Borrower (i) contests the same by appropriate proceedings promptly and
diligently insti­tuted and conducted, and (ii) notifies PFG in writing of the
commencement of, and any material development in, the proceedings, and (iii)
takes such steps as are reasonably necessary to ensure such Taxes do not result
in a recorded Lien upon or seizure of any of the Collateral.  Borrower is
unaware of any claims or adjustments proposed for any of Borrower's prior tax
years which could result in additional Taxes becoming due and payable by
Borrower.  Borrower has paid, and shall continue to pay all amounts necessary to
fund all pre­sent and future pension, profit sharing and deferred com­pensation
plans in accordance with their terms, and Borrower has not and will not withdraw
from participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any such plan which could
reasonably be expected to result in any liability of Borrower, in­cluding any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other Governmental Body.
 
3.9  Compliance with Law.  Borrower has, to the best of its knowledge, complied,
and will comply, in all material respects, with all provisions of all Legal
Requirements, including, but not limited to, those relating to Borrower's
ownership of real or personal prop­erty, the conduct and licensing of Borrower's
business, and all environmental matters.
 
3.10  Litigation.  There is no claim, suit, litigation, proceeding or
investiga­tion pending or (to best of Borrower’s knowledge) threat­ened against
or affecting Borrower in any court or before any Governmental Body (or any basis
therefor known to Borrower) which could reasonably be expected to result, either
separately or in the aggregate, in any Material Adverse Change.  Borrower will
promptly inform PFG in writing of any claim, proceeding, litigation or
investigation in the future threatened or instituted against Borrower involving
any single claim of $50,000 or more, or involving $100,000 or more in the
aggregate.
 
3.11  Use of Proceeds.  All proceeds of all Loans shall be used solely for
lawful business purposes.  Borrower is not purchasing or carrying any “margin
stock” (as defined in Regulation U of the Board of Governors of the Federal
Reserve System) and no part of the proceeds of any Loan will be used to purchase
or carry any “margin stock” or to extend credit to others for the purpose of
purchasing or carrying any “margin stock.”
 
3.12  No Default.  At the date hereof, no Default or Event of Default has
occurred, and no Default or Event of Default will have occurred after giving
effect to any Loans being made concurrently herewith.
 
3.13 Protection and Registration of Intellectual Property Rights.  Borrower owns
or otherwise hold the right to use all intellectual property rights, including,
without limitation, all patents, copyrights, trademarks, Domain Rights (as
defined below), trade secrets and computer software,  necessary for the conduct
of its business as currently conducted.  Borrower shall: (a) protect, defend and
maintain the validity and enforceability of its intellectual property, other
than intellectual property that is not material to Borrower’s business and that
Borrower has affirmatively determined not to maintain or to abandon; (b)
promptly advise PFG in writing of material infringements of its intellectual
property; and (c) not allow any intellectual property material to Borrower’s
business to be abandoned, forfeited or dedicated to the public without PFG’s
written consent, other than intellectual property that is not material to
Borrower’s business and that Borrower has affirmatively determined not to
maintain or to abandon.  If, before the Obligations have been paid and/or
performed in full, Borrower shall (i) adopt, use, acquire or apply for
registration of any trademark, service mark or trade name, (ii) apply for
registration of any patent or obtain any patent or patent application; (iii)
create or acquire any published or material unpublished works of authorship
material to the business that is or is to be registered with the U.S. Copyright
Office or any non-U.S. equivalent; or (iv) register or acquire any domain name
or domain name rights, then the provisions of Section 2.1 shall automatically
apply thereto, and Borrower shall use all commercially reasonable efforts to
give PFG advance written notice thereof and in any event shall thereafter give
PFG prompt written notice thereof (which for purposes hereof shall be deemed to
be not more than three (3) Business Days). Borrower shall further provide PFG
with all information and details relating to the foregoing and take such further
actions as PFG may reasonably request from time to time to enable PFG to perfect
or continue the perfection of PFG's interest in such Collateral.
 
 
-3-

--------------------------------------------------------------------------------

 
 

 
Partners for Growth
Loan and Security Agreement

 
3.14  Domain Rights and Related Matters.  Borrower (a) is the sole record, legal
and beneficial owner of all domain names and domain name rights used in
connection with its business and that of its Subsidiaries, free and clear of any
rights or claims of any third party; (b) the information provided in the
Representations with respect to domain names and ownership thereof, domain
registry, domain servers, location and administrative contact information, web
hosting and related services and facilities (collectively, “Domain Rights”) is
true, accurate and complete and Borrower shall promptly notify PFG of any
material changes to such information; (c) shall maintain all Domain Rights that
Borrower has not affirmatively determined to abandon in full force and effect so
long as any Obligations remain outstanding; (d) shall, upon request of PFG,
notify such third parties (including domain registrars, hosting companies and
internet service providers) of PFG’s security interest in Borrower’s Domain
Rights; and (e) promptly advise PFG in writing of any Non-trivial disputes or
infringements of its Domain Rights.
 
4.  ADDITIONAL DUTIES OF BORROWER.
 
Borrower will at all times comply with all of the following covenants throughout
the term of this Agreement:
 
4.1  Financial and Other Covenants.  Borrower shall at all times comply with the
financial and other covenants set forth in the Schedule.
 
4.2.  Remittance of Proceeds. Subject to the rights of the Senior Lender, all
proceeds arising from the disposition of any Collateral shall be delivered, in
kind, by Borrower to PFG in the original form in which re­ceived by Borrower not
later than the following Business Day after receipt by Borrower, to be applied
to the Obligations in such order as PFG shall determine; pro­vided that, if no
Default or Event of Default has occurred and is continuing, Borrower shall not
be obligated to remit to PFG (i) the proceeds of Accounts arising in the
ordinary course of business, or (ii) the pro­ceeds of the sale of worn out or
obsolete Equipment dis­posed of by Borrower in good faith in an arm’s length
transaction for an aggregate purchase price of $25,000 or less (for all such
transactions in any fiscal year).  Borrower agrees that it will not commingle
proceeds of Collateral (other than those described in subclauses (i) and (ii)
above) with any of Borrower's other funds or property, but will hold such
proceeds separate and apart from such other funds and property and in an express
trust for PFG, except as set forth above, and subject to the rights of the
Senior Lender. PFG may, in its good faith business judgment, require that all
proceeds of Collateral be de­posited by Borrower into a Lock-Box account, or
such other "blocked account" as PFG may specify, pursuant to a blocked account
agreement in such form as PFG may specify in its good faith business
judgment.  Nothing in this Section limits the restrictions on disposi­tion of
Collateral set forth elsewhere in this Agreement.
 
4.3  Insurance.  Borrower shall at all times insure all of the tangible personal
property Collateral and carry such other business insurance, with insurers
reasonably accept­able to PFG, in such form and amounts as PFG may reasonably
require and as are customary and in accordance with standard practices for
Borrower’s industry and locations, and Borrower shall provide evidence of such
insurance to PFG.  All such insurance policies shall name PFG as an additional
loss payee, and shall contain a lenders loss payee en­dorsement in form
reasonably acceptable to PFG.  Upon receipt of the proceeds of any such
insurance, subject to the rights of the Senior Lender, such proceeds shall, at
PFG’s option, be payable to PFG on account of the Obligations.  PFG may require
reason­able assurance that the insurance proceeds so released will be so
used.  If Borrower fails to provide or pay for any in­surance, PFG may, but is
not obligated to, obtain the same at Borrower's expense.  Borrower shall
promptly de­liver to PFG copies of all material reports made to insurance
companies.
 
4.4  Reports.  Borrower, at its expense, shall provide PFG with the written
reports set forth in the Schedule, and such other written reports with respect
to Borrower (including budgets, projections, operating plans and other financial
documentation), as PFG shall from time to time specify in its good faith
business judgment.
 
4.5  Access to Collateral, Books and Records.  At rea­sonable times, and on
three (3) Business Days” notice, PFG, or its agents, shall have the right to
inspect the Collateral, and the right to audit and copy Borrower's books and
records. The foregoing inspections and audits shall be at Borrower’s expense and
the charge therefor shall be $850 per person per day (or such higher amount as
shall repre­sent PFG’s then current standard charge for the same), plus
reasonable out-of-pocket expenses, provided that so long as no Default or Event
of Default has occurred and is then continuing and no prior inspection or audit
has revealed material deficiencies or inaccuracies in Borrower’s books and
records, only one such inspection and audit shall be at Borrower’s expense
during any calendar year.  Notwithstanding the foregoing, Borrower shall not be
required to disclose to PFG any document or information (i) where disclosure is
prohibited by applicable law or any agreement binding on Borrower, or (ii) is
subject to attorney-client or similar privilege or constitutes attorney work
product.  If Borrower is withholding any information under the preceding
sentence, it shall so advise PFG in writing, giving PFG a general description of
the nature of the information withheld.
 
 
-4-

--------------------------------------------------------------------------------

 
 

 
Partners for Growth
Loan and Security Agreement

 
4.6  Negative Covenants.  Except as may be permitted in the Schedule, Borrower
shall not, without PFG's prior written consent (which shall be a matter of its
good faith business judgment and shall be conditioned on Borrower then being in
compliance with the terms of this Agreement), do any of the following:  
 
(i) permit or suffer any Change in Control;
 
(ii) acquire any assets, except in the ordinary course of business, or make any
Investments other than Permitted Investments;
 
(iii) Transfer or permit any other Borrower to Transfer any Intellectual
Property to any Person out of the ordinary course of business, except as
otherwise permitted under this Agreement;
 
(iv) sell or transfer any Collateral except for (A) the sale of finished
Inventory in the ordinary course of Borrower's business, and except for the sale
of obsolete or unneeded Equipment and Inventory in the ordinary course of
business, (B) the making of Permitted Investments, (C) the granting of Permitted
Liens, (D) the sale or transfer during the term of this Agreement of Collateral
with an aggregate value less than $750,000 which is then leased back by
Borrower, and (E) the non-exclusive licensing of Intellectual Property, provided
that Borrower may exclusively license Intellectual Property in the ordinary
course of business so long as such license is notified to PFG and is subject to
its reasonable consent, which consent will not be unreasonably withheld so long
as such license (1) is not effectively the sale of Non-trivial Intellectual
Property, and (2) if Non-trivial, is limited by reasonable commercial territory,
field of use or other means implying retention by Borrower of a significant
quantum of value;
 
(v) store any Inventory or other Collateral with an aggregate value in excess of
$150,000 with any ware­houseman or other third party, unless there is in place a
bailee agreement in such form as PFG shall specify in its good faith business
judgment;
 
(vi) sell any Inventory on a sale-or-return, guaranteed sale, consignment, or
other con­tingent basis;
 
(vii) make any loans of any money or other assets, other than Permitted
Investments;
 
(viii) incur any Indebtedness, other than Permitted Indebtedness;
 
(ix) guarantee or otherwise become liable with respect to the obligations of
another party or entity;
 
(x) pay or declare any dividends on Borrower's stock (except for dividends
payable solely in stock of Borrower);
 
(xi) redeem, retire, purchase or otherwise acquire, directly or indirectly, any
of Borrower's stock, except as required in the ordinary course of business and
consistent with past practice in connection with redeeming or purchasing stock
of departing employees, up to a maximum aggregate of $25,000 in any fiscal year;
 
(xii) engage, directly or indirectly, in any business other than the businesses
currently engaged in by Borrower or reasonably related thereto;
 
(xiii) without at least thirty (30) days prior written notice to PFG: (1) add
any new offices or business locations, including warehouses (unless such new
offices or business locations contain less than $50,000 in Borrower’s assets or
property), (2) change its jurisdiction of organization, (3) change its
organizational structure or type, (4) change its legal name, or (5) change any
organizational number (if any) assigned by its jurisdiction of organization;
 
(xiv) with respect to any Non-Borrower Subsidiary, cause or permit such
Non-Borrower Subsidiary to own any Non-trivial asset or carry on any business
other than its own corporate existence, or cause or permit any Investment to be
made in such Non-Borrower Subsidiary, even if such Investment would be a
Permitted Investment under this Agreement if made in respect of a Borrower
Subsidiary;
 
(xvi) during the period from the Effective Date through six (6) months from the
Effective Date, have at any time in excess of $1,500,000 in loans drawn under
the Senior Lender line of credit facility; or
 
(xvii) liquidate or dissolve or elect to liquidate or dissolve;
 
(xviii) cause or permit a change in the formula for determining the borrowing
base under the Senior Lender revolving line of credit (including any changes to
the definition of “Borrowing Base” or any defined term used in the definition of
“Borrowing Base”) from the formula set forth in the Senior Loan Documents as in
effect on the Effective Date; or
 
 
-5-

--------------------------------------------------------------------------------

 
 

 
Partners for Growth
Loan and Security Agreement

 
(xix) without the consent of PFG, which shall not be unreasonably withheld if
PFG has a reasonable opportunity to join such person to the Loan Documents as a
Borrower and otherwise perfect liens in respect of such new Borrower, cause or
permit the Pending Subsidiary or any other non-Borrower Subsidiary to (A) own or
receive any Non-trivial assets, or (B) conduct any business other than
maintenance of its corporate existence; or
 
(xx) the Board of directors shall resolve to or approve, or Borrower shall
otherwise take any steps to effect, any of the foregoing actions in clauses (i)
through (xix), inclusive.  
 
Transactions permitted by the foregoing provisions of this Section are only
permitted if no Default or Event of Default would occur as a result of such
transac­tion.  
 
4.7  Litigation Cooperation.  Should any third-party suit or proceeding be
instituted by or against PFG with re­spect to any Collateral or relating to
Borrower, Borrower shall, without expense to PFG, make available Borrower and
its officers, employees and agents and Borrower's books and records, to the
extent that PFG may deem them reasonably necessary in order to prosecute or
defend any such suit or proceeding.
 
4.8  Changes.  Borrower agrees to promptly notify PFG in writing of any changes
in the information set forth in the Representations.
 
4.9  Further Assurances.  Borrower agrees, at its ex­pense, on reasonable
request by PFG, to execute all documents and take all actions, as PFG, may, in
its good faith business judgment, deem neces­sary or useful in order to perfect
and maintain PFG's perfected First-Priority security interest in the Collateral
(subject to Permitted Liens), and in order to fully consummate the transactions
contemplated by this Agreement.
 
5.  TERM.
 
5.1  Maturity Date.  This Agreement shall continue in effect until the maturity
date(s) set forth on the Schedule (the "Maturity Date”), subject to Sections
5.2, 5.3 and 5.4, below.
 
5.2  Early Termination.  This Agreement may be termi­nated prior to the Maturity
Date as follows:  (i) if expressly permitted in the Schedule, by Borrower,
effective three Business Days after written notice of termination is given to
PFG; or (ii) by PFG at any time after the occurrence and during the continuance
of an Event of Default, without notice, effective immediately.  
 
5.3  Payment of Obligations.  On the Maturity Date or on any earlier effective
date of termination, Borrower shall pay and perform in full all Obligations,
whether evidenced by installment notes or otherwise, and whether or not all or
any part of such Obligations are otherwise then due and payable. Notwithstanding
any termination of this Agreement, all of PFG's security interests in all of the
Collateral and all of the terms and provisions of this Agreement shall continue
in full force and effect until all Obligations have been paid and performed in
full; pro­vided that PFG may, in its sole discretion, refuse to make any further
Loans after termination.  No termination shall in any way affect or impair any
right or remedy of PFG, nor shall any such termination re­lieve Borrower of any
Obligation to PFG, until all of the Obligations have been paid and performed in
full.  Upon payment and performance in full of all the Obligations and
termination of this Agreement, PFG shall promptly terminate its financing
statements with respect to the Borrower and de­liver to Borrower such other
documents as may be required to fully terminate PFG's security interests.
 
5.4  Survival of Certain Obligations. Without limiting the survival of
obligations addressed otherwise in this Agreement and notwithstanding any other
provision of this Agreement, all covenants, representations and warranties made
in this Agreement continue in full force until this Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) have been paid in full and satisfied.  The
obligation of Borrower in Section 8.8 to indemnify PFG shall survive until the
statute of limitations with respect to such claim or cause of action shall have
run.
 
6.  EVENTS OF DEFAULT AND REMEDIES.
 
6.1  Events of Default.  The occurrence of any of the following events shall
constitute an “Event of Default” un­der this Agreement, and Borrower shall give
PFG im­mediate written notice thereof:
 
(a) Any warranty, represen­tation, covenant, statement, report or certificate
made or delivered to PFG by Borrower or any of Borrower's officers, em­ployees
or agents, now or in the future, shall be untrue or misleading in a material
respect when made or deemed to be made; or
 
(b) Borrower shall fail to pay any Loan or any interest thereon or any other
monetary Obligation within three (3) Business Days after the date due; or
 
 
-6-

--------------------------------------------------------------------------------

 
 

 
Partners for Growth
Loan and Security Agreement

 
(c) Borrower (i) shall fail to comply with any of the financial covenants set
forth in the Schedule, or (ii) shall breach any of the provisions of Section 4.6
hereof, or (iii) shall fail to perform any other non-monetary Obligation which
by its nature cannot be cured, or (iv) shall fail to permit PFG to conduct an
inspection or audit as provided in Section 4.5 hereof or (v) shall fail to
provide PFG with a Report under Section 6 of the Schedule within three (3)
Business Days after the date due; or
 
(d) Borrower shall fail to per­form any other non-monetary Obligation, which
failure is not cured within ten (10) Business Days after the date due; or
 
(e) any levy, assessment, attachment or seizure is made on all or a part of the
Collateral with an aggregate value of $50,000 or more which is not cured within
five (5) Business Days af­ter the occurrence of the same, or any lien or
encum­brance (other than a Permitted Lien) is made on all or any part of the
Collateral with an aggregate value of $50,000 or more which is not cured within
20 calendar days af­ter the occurrence of the same; or
 
(f) any default or event of default occurs under any obligation secured by a
Permitted Lien, which is not cured within any applicable cure period or waived
in writing by the holder of the Permitted Lien; or
 
(g) Borrower breaches any material contract or obligation, which has resulted or
may reasonably be ex­pected to result in (i) a Material Adverse Change, (ii) a
loss, liability or monetary obligation of $150,000 or more; or
 
(h) Dissolution, termina­tion of existence, insolvency or business failure of
Borrower; or appointment of a receiver, trustee or custo­dian, for all or any
part of the property of, assignment for the benefit of creditors by, or the
commencement of any proceeding by Borrower under any reorganization, bankruptcy,
insolvency, arrangement, readjustment of debt, dissolution or liquidation law or
statute of any juris­diction, now or in the future in effect, or Borrower shall
generally not pay its debts as they become due, or Borrower shall conceal,
remove or transfer any part of its property, with intent to hinder, delay or
defraud its creditors, or make or suffer any transfer of any of its prop­erty
which may be fraudulent under any bankruptcy, fraudulent conveyance or similar
law; or
 
(i) the com­mencement of any proceeding against Borrower or any guarantor of any
of the Obligations under any reorganiza­tion, bankruptcy, insolvency,
arrangement, readjustment of debt, dissolution or liquidation law or statute of
any juris­diction, now or in the future in effect, which is not cured by the
dismissal thereof within 30 days after the date commenced; or
 
(j) revocation or termination of, or limita­tion or denial of liability upon,
any guaranty of the Obligations or any attempt to do any of the foregoing, or
commencement of proceedings by any guarantor of any of the Obligations under any
bankruptcy or insolvency law; or
 
(k) revocation or termination of, or limitation or denial of liability upon, any
pledge of any certificate of deposit, securities or other property or asset of
any kind pledged by any third party to secure any or all of the Obligations, or
any attempt to do any of the foregoing, or commencement of proceedings by or
against any such third party under any bankruptcy or insolvency law; or
 
(l) Borrower makes any payment on account of any indebtedness or obligation
which has been subordinated to the Obligations (other than as permitted in the
applicable subordination agreement), or if any Person who has subordinated such
indebtedness or obligations terminates or in any way limits his subordina­tion
agreement; or
 
(m) a default or breach shall occur under any other Loan Document, which default
or breach shall be continuing after the later of (1) any applicable expressly
specified cure period or (2) five (5) Business Days; or
 
(n) a Material Adverse Change shall occur.  
 
PFG may cease making any Loans hereunder during any of the cure periods provided
above, and thereafter if an Event of Default has occurred and is continuing.  
 
6.2  Remedies.  Upon the occurrence and during the continuance of any Event of
Default, and at any time thereafter, PFG, at its option, and without notice or
demand of any kind (all of which are hereby expressly waived by Borrower), may
do any one or more of the following, subject to the rights of the Senior Lender:
(a) Cease making Loans or other­wise extending credit to Borrower under this
Agreement or any other Loan Document; (b) Accelerate and de­clare all or any
part of the Obligations to be immediately due, payable, and performable,
notwithstanding any de­ferred or installment payments allowed by any instrument
evidencing or relating to any Obligation; (c) Take posses­sion of any or all of
the Collateral wherever it may be found, and for that purpose Borrower hereby
authorizes PFG without judicial process to enter onto any of Borrower's premises
without interference to search for, take possession of, keep, store, or remove
any of the Collateral, and remain on the premises or cause a custo­dian to
remain on the premises in exclusive control thereof, without charge for so long
as PFG deems it necessary, in its good faith business judgment, in order to
complete the enforcement of its rights under this Agreement or any other
agreement; provided, however, that should PFG seek to take posses­sion of any of
the Collateral by court process, Borrower hereby irrevocably waives: (i) any
bond and any surety or security relating thereto required by any statute, court
rule or otherwise as an incident to such possession; (ii) any demand for
possession prior to the commencement of any suit or action to recover possession
thereof; and (iii) any requirement that PFG retain possession of, and not
dis­pose of, any such Collateral until after trial or final judg­ment; (d)
Require Borrower to assemble any or all of the Collateral and make it available
to PFG at places desig­nated by PFG which are reasonably convenient to PFG and
Borrower, and to remove the Collateral to such locations as PFG may deem
advisable; (e) Complete the processing, manufacturing or repair of any
Collateral prior to a disposition thereof and, for such purpose and for the
purpose of removal, PFG shall have the right to use Borrower's premises,
vehicles, hoists, lifts, cranes, and other Equip­ment and all other property
without charge; (f) Sell, lease or otherwise dispose of any of the Collateral,
in its condi­tion at the time PFG obtains possession of it or after further
manufacturing, processing or repair, at one or more public and/or private sales,
in lots or in bulk, for cash, ex­change or other property, or on credit, and to
adjourn any such sale from time to time without notice other than oral
announcement at the time scheduled for sale.  PFG shall have the right to
conduct such disposition on Borrower's premises without charge, for such time or
times as PFG deems reasonable, or on PFG's premises, or elsewhere and the
Collateral need not be located at the place of dis­position.  PFG may directly
or through any affiliated company purchase or lease any Collateral at any such
pub­lic disposition, and if permissible under applicable law, at any private
disposition.  Any sale or other disposition of Collateral shall not relieve
Borrower of any liability Borrower may have if any Collateral is defective as to
title or physical condition or otherwise at the time of sale; (g) Demand payment
of, and collect any Accounts and General Intangibles comprising Collateral and,
in connec­tion therewith, Borrower irrevocably authorizes PFG to endorse or sign
Borrower's name on all collections, receipts, instruments and other documents,
to take posses­sion of and open mail addressed to Borrower and remove therefrom
payments made with respect to any item of the Collateral or proceeds thereof,
and, in PFG's good faith business judgment, to grant extensions of time to pay,
compromise claims and settle Accounts and the like for less than face value; (h)
Exercise any and all rights under any present or future control agreements
relating to Deposit Accounts or Investment Property; and (i) Demand and receive
possession of copies any of Borrower's federal and state income tax returns and
the books and records utilized in the preparation thereof or re­ferring
thereto.  All reasonable attorneys' fees, expenses, costs, liabilities and
obligations incurred by PFG with respect to the foregoing shall be added to and
become part of the Obligations, shall be due on demand, and shall bear interest
at a rate equal to the highest interest rate applicable to any of the
Obligations.  Without limiting any of PFG's rights and remedies, from and after
the occurrence and during the continuance of any Event of Default, the interest
rate applicable to the Obligations shall be the Default Rate.
 
 
-7-

--------------------------------------------------------------------------------

 
 

 
Partners for Growth
Loan and Security Agreement

 
6.3  Standards for Determining Commercial Reasonableness.  Borrower and PFG
agree that a sale or other disposition (collectively, “sale”) of any Collateral
which complies with the following standards will conclu­sively be deemed to be
commercially reasonable:  (i) Notice of the sale is given to Borrower at least
ten days prior to the sale, and, in the case of a public sale, notice of the
sale is published at least five days before the sale in a newspaper of general
circulation in the county where the sale is to be conducted; (ii) Notice of the
sale describes the collateral in general, non-specific terms; (iii) The sale is
conducted at a place designated by PFG, with or without the Collateral being
present; (iv) The sale commences at any time between 8:00 a.m. and 6:00
p.m.;  (v) Payment of the purchase price in cash or by cashier’s check or wire
transfer is required; (vi) With respect to any sale of any of the Collateral,
PFG may (but is not obligated to) direct any prospective purchaser to ascertain
directly from Borrower any and all information concerning the same.  PFG shall
be free to employ other methods of noticing and selling the Collateral, in its
discretion, if they are commercially reasonable.
 
6.4  Power of Attorney.  Upon the occurrence and during the continuance of any
Event of Default, without limiting PFG’s other rights and remedies, Borrower
grants to PFG an irrevocable power of attorney coupled with an interest,
authorizing and permitting PFG (acting through any of its employees, attorneys
or agents) at any time, at its option, but without obligation, with or without
notice to Borrower, and at Borrower's expense, to do any or all of the
following, in Borrower's name or otherwise, but PFG agrees that if it exercises
any right hereunder, it will do so in good faith and in a commercially
reasonable manner:  (a) Execute on behalf of Borrower any docu­ments that PFG
may, in its good faith business judgment, deem advis­able in order to perfect
and maintain PFG's security in­terest in the Collateral, or in order to exercise
a right of Borrower or PFG, or in order to fully consummate all the transactions
contemplated under this Agreement, and all other Loan Documents; (b) Execute on
behalf of Borrower, any invoices relating to any Account, any draft against any
Account Debtor and any notice to any Account Debtor, any proof of claim in
bankruptcy, any Notice of Lien, claim of mechanic's, materialman's or other
lien, or assignment or satisfaction of mechanic's, materialman's or other lien;
(c) Take control in any manner of any cash or non-cash items of payment or
proceeds of Collateral; en­dorse the name of Borrower upon any instruments, or
doc­uments, evidence of payment or Collateral that may come into PFG's
possession; (d) Endorse all checks and other forms of remittances received by
PFG; (e) Pay, contest or settle any lien, charge, encumbrance, security interest
and adverse claim in or to any of the Collateral, or any judgment based thereon,
or otherwise take any action to terminate or discharge the same; (f) Grant
extensions of time to pay, compromise claims and settle Accounts and General
Intangibles for less than face value and execute all releases and other
documents in connection therewith; (g) Pay any sums required on account of
Borrower's taxes or to secure the release of any liens therefor, or both; (h)
Settle and adjust, and give releases of, any insurance claim that relates to any
of the Collateral and obtain payment therefor; (i) Instruct any third party
having custody or con­trol of any books or records belonging to, or relating to,
Borrower to give PFG the same rights of access and other rights with respect
thereto as PFG has under this Agreement; (j) Execute on behalf of Borrower and
file in Borrower’s name such documents and instruments as may be necessary or
appropriate to effect the transfer of Domain Rights, domain names, domain
registry administrative contacts and domain and website hosting services into
the name of PFG or its designees, and (k) Take any action or pay any sum
re­quired of Borrower pursuant to this Agreement and any other Loan
Documents.  Any and all reasonable sums paid and any and all reasonable costs,
expenses, lia­bilities, obligations and attorneys' fees incurred by PFG with
respect to the foregoing shall be added to and become part of the Obligations,
shall be payable on demand, and shall bear interest at a rate equal to the
highest interest rate applicable to any of the Obligations.  In no event shall
PFG's rights under the foregoing power of attorney or any of PFG's other rights
under this Agreement be deemed to indicate that PFG is in control of the
busi­ness, management or properties of Borrower.
 
 
-8-

--------------------------------------------------------------------------------

 
 

 
Partners for Growth
Loan and Security Agreement

 
6.5  Application of Proceeds.  All proceeds realized as the result of any sale
of the Collateral shall be applied by PFG first to the reasonable costs,
expenses, liabilities, obligations and attorneys' fees incurred by PFG in the
exercise of its rights under this Agreement, second to the interest due upon any
of the Obligations, and third to the principal of the Obligations, in such order
as PFG shall determine in its sole discretion.  Any surplus shall be paid to
Borrower or other persons legally entitled thereto; Borrower shall remain liable
to PFG for any deficiency.  If, PFG, in its good faith business judgment,
directly or indirectly en­ters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, PFG shall have the
option, exercisable at any time, in its good faith business judgment, of either
reducing the Obligations by the principal amount of purchase price or deferring
the reduction of the Obligations until the actual receipt by PFG of the cash
therefor.
 
6.6  Remedies Cumulative.  In addition to the rights and remedies set forth in
this Agreement, PFG shall have all the other rights and remedies accorded a
secured party un­der the Code and under all other applicable laws, and under any
other instrument or agreement now or in the future entered into between PFG and
Borrower, and all of such rights and remedies are cumulative and none is
exclusive.  Exercise or partial exercise by PFG of one or more of its rights or
remedies shall not be deemed an election, nor bar PFG from sub­sequent exercise
or partial exercise of any other rights or remedies.  The failure or delay of
PFG to exercise any rights or remedies shall not operate as a waiver thereof,
but all rights and remedies shall continue in full force and ef­fect until all
of the Obligations have been fully paid and performed.
 
7. DEFINITIONS.  As used in this Agreement, the fol­lowing terms have the
following meanings:
 
“Account Debtor” means the obligor on an Account.
 
“Accounts” means all present and future “accounts” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation all accounts receivable and other sums
owing to Borrower.
 
“Affiliate” means, with respect to any Person, a relative, partner, shareholder,
director, officer, or employee of such Person, or any parent or Subsidiary of
such Person, or any Person directly or indirectly through any other Person
controlling, controlled by or under common control with such Person.
 
“Business Day” means a day on which PFG is open for business.
 
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; and (c) certificates of deposit issued
by the Senior Lender and maturing no more than one (1) year after issue, (d)
Deposit Accounts expressly permitted under this Agreement (and to the extent
conditionally permitted, subject to such relevant conditions), (e) repurchase
obligations of any commercial bank or recognized securities dealer having
combined capital and surplus of not less than $250,000,000, having a term of not
more than seven days, with respect to securities satisfying the criteria in
clauses (a), (b) or (c) above, (f) debt securities with maturities of six months
or less from the date of acquisition backed by standby letters of credit issued
by any commercial bank, and (g) investments in money market funds substantially
all of whose assets are invested in the types of assets described in clauses (a)
through (f) above.
 
“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Securities Exchange Act of 1934, as an amended (the “Exchange Act”)),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of Borrower, is or becomes a beneficial owner (within the meaning
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of Borrower, representing fifty percent (50%) or more of the combined
voting power of Borrower’s then outstanding securities; or (b) during any period
of twelve consecutive calendar months, individuals who at the beginning of such
period constituted the Board of Directors of Borrower (together with any new
directors whose election by the Board of Directors of Borrower was approved by a
vote of at least two-thirds of the directors then still in office who either
were directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason other than death
or disability to constitute a majority of the directors then in office.
 
 
-9-

--------------------------------------------------------------------------------

 
 

 
Partners for Growth
Loan and Security Agreement

 
“Code” means the Uniform Commercial Code as adopted and in effect in the State
of California from time to time.
 
“Collateral” has the meaning set forth in Section 2 above.
 
“Compliance Certificate” means Borrower’s certification of its compliance with
the terms and conditions of this Agreement and such other matters as PFG may
require to be addressed in such certificate, in the form as initially set forth
as Exhibit B hereto, as such form may be amended from time to time upon advance
notice from PFG.
 
“Constitutional Document” means in relation to any Borrower, such Borrower’s
articles of incorporation, formation or association, certificate of
incorporation or formation, by-laws or other or other document or instrument
required or customary in such Borrower’s jurisdiction of formation, principal
place of business or operation, including such Borrower’s agreements with
shareholders and joint venture partners.
 
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case directly or indirectly guaranteed, endorsed, co made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business or
any intercompany obligations between named Borrowers.  The amount of a
Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.
 
“continuing” and “during the continuance of” when used with reference to a
Default or Event of Default means that the Default or Event of Default has
occurred and has not been either waived in writing by PFG or cured within any
applicable cure period.
 
“Control Agreement” means a written agreement among PFG, Borrower and a
depositary bank or other custodian in respect of Borrower’s deposit accounts,
securities accounts and investment accounts by which the depositary bank or
other custodian, as appropriate, agrees to comply with instructions given from
time to time by PFG directing the disposition of the funds, investments and
securities in Borrower’s deposit, investment and securities accounts without
further consent of Borrower, which instructions may include not complying with
instructions (which term may include the honoring of checks written by Borrower
against funds in said accounts) given by Borrower.
 
“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.
 
“Default Rate” means the lesser of sixteen and seventy-five one-hundredths
percent (16.75%) per annum and the maximum rate of interest that may lawfully be
charged to a commercial borrower under applicable usury laws.
 
“Deposit Accounts” means all present and future “deposit accounts” as defined in
the Code in effect on the date hereof with such additions to such term as may
hereafter be made, and includes without limitation all general and special bank
accounts, demand accounts, checking accounts, savings accounts and certificates
of deposit.
 
“EBITDA” has the meaning set forth in Section 5 of the Schedule.
 
“Equipment” means all present and future “equipment” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation all machinery, fixtures, goods, vehicles
(including motor vehicles and trailers), and any interest in any of the
foregoing.
 
“Event of Default” means any of the events set forth in Section 6.1 of this
Agreement.
 
“Financial Statements” means consolidated financial statements of Borrower,
including a balance sheet, income statement and cash flow and, in the case of
monthly-required financial statements, showing data for the month being reported
and a history showing each month from the beginning of the relevant fiscal year.
 
 
-10-

--------------------------------------------------------------------------------

 
 

 
Partners for Growth
Loan and Security Agreement

 
“First-Priority” means, in relation to PFG’s security interest in Collateral, a
security interest that is prior to any other security interest, with the
exception of Permitted Liens that may have priority to PFG’s security interest
by agreement or as specified in this Agreement.  
 
“GAAP” means generally accepted accounting principles consistently applied.
 
“General Intangibles” means all present and future “general intangibles” as
defined in the Code in effect on the date hereof with such additions to such
term as may hereafter be made, and includes without limitation all Intellectual
Property, payment intangibles, royalties, contract rights, goodwill, franchise
agreements, purchase orders, customer lists, route lists, telephone numbers,
domain names, claims, income tax refunds, security and other deposits, options
to purchase or sell real or personal property, rights in all litigation
presently or hereafter pending (whether in contract, tort or otherwise),
insurance policies (including without limitation key man, property damage, and
business interruption insurance), payments of insurance and rights to payment of
any kind.
 
“good faith business judgment” means honesty in fact and good faith (as defined
in Section 1201 of the Code) in the exercise of PFG’s business judgment.
 
“Governmental Authorization” means any: (a) permit, license, certificate,
franchise, concession, approval, consent, ratification, permission, clearance,
confirmation, endorsement, waiver, certification, designation, rating,
registration, qualification or authorization that is, has been issued, granted,
given or otherwise made available by or under the authority of any Governmental
Body or pursuant to any Legal Requirement; or (b) right under any Contract with
any Governmental Body.
 
“Governmental Body” means any: (a) nation, principality, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) local, municipal, foreign or other government; (c) governmental or
quasi-governmental authority of any nature (including any governmental division,
subdivision, department, agency, bureau, branch, office, commission, council,
board, instrumentality, officer, official, representative, organization, unit,
body or entity and any court or other tribunal); (d) multi-national organization
or body; or (e) individual, entity or body exercising, or entitled to exercise,
any executive, legislative, judicial, administrative, regulatory, police,
military or taxing authority or power of any nature.
 
“including” means including (but not limited to).
 
“Indebtedness” means (a) indebtedness for borrowed money or the deferred
purchase price of property or services (other than trade payables arising in the
ordinary course of business), (b) obligations evidenced by bonds, notes,
debentures or other similar instruments, (c) reimbursement obligations in
connection with letters of credit, (d) capital lease obligations and (e)
Contingent Obligations.
 
“Intellectual Property” means all present and future: (a) copyrights, copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative work thereof, whether published or
unpublished, (b) trade secret rights, including all rights to unpatented
inventions and know-how, and confidential information; (c) mask work or similar
rights available for the protection of semiconductor chips; (d) patents, patent
applications and like protections including without limitation improvements,
divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same; (e) trademarks, servicemarks, trade styles,
and trade names, whether or not any of the foregoing are registered, and all
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Borrower connected with and symbolized by
any such trademarks; (f) Domain Rights as described in Section 3.14 hereof, (g)
computer software and computer software products; (h) designs and design rights;
(i) technology; (j) all claims for damages by way of past, present and future
infringement of any of the rights included above; and (k) all licenses or other
rights to use any property or rights of a type described above.
 
“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any Loan
and other Indebtedness of Borrower and its Subsidiaries, including, without
limitation or duplication, all commissions, discounts, or related amortization
and other fees and charges with respect to letters of credit and bankers’
acceptance financing and the net costs associated with interest rate swap, cap,
and similar arrangements, and the interest portion of any deferred payment
obligation (including leases of all types).
 
“Inventory” means all present and future “inventory” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation all merchandise, raw materials, parts,
supplies, packing and shipping materials, work in process and finished products,
including without limitation such inventory as is temporarily out of Borrower’s
custody or possession or in transit and including any returned goods and any
documents of title representing any of the above.
 
 
-11-

--------------------------------------------------------------------------------

 
 

 
Partners for Growth
Loan and Security Agreement

 
“Investment” means any beneficial ownership interest in any Person (including
any stock, partnership interest or other equity or debt securities issued by any
Person), and any loan, advance or capital contribution to any Person.
 
“Investment Property” means all present and future investment property,
securities, stocks, bonds, debentures, debt securities, partnership interests,
limited liability company interests, options, security entitlements, securities
accounts, commodity contracts, commodity accounts, and all financial assets held
in any securities account or otherwise, and all options and warrants to purchase
any of the foregoing, wherever located, and all other securities of every kind,
whether certificated or uncertificated.
 
“Knowledge” or “best of knowledge” and words of similar import mean either (i)
the actual knowledge of any of Borrower’s officers, including Managing Director,
Chief Executive Officer, President, Chief Information Officer (if any), Chief
Technology Officer (or equivalent), Chief Financial Officer and Corporate
Controller, or Borrower's Vice Presidents or General Managers supervising a
business unit or division, or any persons succeeding or performing the
responsibilities of such identified positions, or (ii) such knowledge as the
persons in such identified positions would have assuming (A) Borrower policies
in accordance with generally-accepted norms of corporate governance and (B) the
actual exercise of reasonable diligence and prudence by such persons in
accordance with such policies.
 
“Legal Requirement” means any written local, municipal, foreign or other law,
statute, legislation, constitution, principle of common law, resolution,
ordinance, code, edict, decree, proclamation, treaty, convention, rule,
regulation, ruling, directive, pronouncement, requirement, specification,
determination, decision, opinion or interpretation that is, has been issued,
enacted, adopted, passed, approved, promulgated, made, implemented or otherwise
put into effect by or under the authority of any Governmental Body.
 
“Lien” or “lien” is a security interest, claim, mortgage, deed of trust, levy,
charge, pledge or other similar encumbrance of any kind, whether voluntarily
incurred or arising by operation of law or otherwise against any property.
 
“Lock-Box” means a bank account mechanism whereby Borrower instructs its Account
Debtors to pay proceeds of Accounts (including accounts receivable) into an
account owned by PFG, from which PFG, in its discretion, disburses funds to
Borrower.
 
“Loan Documents” means, collectively, this Agreement, the Representations, and
all other present and future documents, instruments and agreements between PFG
and Borrower, including, but not limited to those relating to this Agreement,
and all amendments and modifications thereto and replacements therefor.
 
“Material Adverse Change” means any of the following: (i) a material adverse
change in the business, operations, or financial or other condition of the
Borrower, or (ii) a material impairment of the prospect of repayment of any
portion of the Obligations; or (iii) a material impairment of the value or
priority of PFG’s security interests in the Collateral.
 
“Non-Borrower Subsidiary” means any Subsidiary of any Borrower not signatory to
this Agreement.
 
“Non-Overdue Senior Monetary Obligations” means, at any time, the amount of
monetary Obligations other than principal Indebtedness owed by Borrower to PFG
or the Senior Lender but not then due, such as accrued and unpaid interest not
yet due.
 
"Obligations" means all present and future Loans, ad­vances, debts, liabilities,
obligations, guaranties, covenants, duties and indebtedness at any time owing by
Borrower to PFG, including obligations and covenants intended to survive the
termination of this Agreement, whether evidenced by this Agreement or any note
or other instrument or document, or otherwise, including indebtedness under any
obligation to purchase equity derivatives purchased or otherwise issued to PFG
from time to time, whether aris­ing from an extension of credit, opening of a
letter of credit, banker's acceptance, loan, guaranty, indemnifica­tion or
otherwise, whether direct or indirect (including, without limitation, those
acquired by assignment and any participation by PFG in Borrower's debts owing to
oth­ers), absolute or contingent, due or to become due, includ­ing, without
limitation, all interest, charges, expenses, fees, attorney's fees, expert
witness fees, audit fees, collateral monitoring fees, closing fees, facility
fees, termination fees, minimum interest charges and any other sums chargeable
to Borrower under this Agreement or under any other Loan Documents.
 
“Ordinary (or “ordinary”) course of business” and derivatives shall apply to an
action taken or an action required to be taken and not taken by or on behalf of
a Borrower. An action will not be deemed to have been taken in the “ordinary
course of business” unless: (a) such action is consistent with its past
practices (if such type of action has been taken in the past and, if not, such
action shall be deemed not in the ordinary course of business) and is similar in
nature and magnitude to actions customarily taken by it; (b) such action is
taken in accordance with sound and prudent business practices in its
jurisdiction of organization; and (c) such action is not required to be
authorized by its shareholders and does not require any other separate or
special authorization of any nature.
 
 
-12-

--------------------------------------------------------------------------------

 
 

 
Partners for Growth
Loan and Security Agreement

 
“Other Property” means the following as defined in the Code in effect on the
date hereof with such additions to such terms as may hereafter be made, and all
rights relating thereto: all present and future “commercial tort claims”
(including without limitation any commercial tort claims identified in the
Representations), “documents”, “instruments”, “promissory notes”, “chattel
paper”, “letters of credit”, “letter-of-credit rights”, “fixtures”, “farm
products” and “money”; and all other goods and personal property of every kind,
tangible and intangible, whether or not governed by the Code.
 
“Parent” means Borrower, Advanced Photonix, Inc.
 
“Payment” means all checks, wire transfers and other items of payment received
by PFG for credit to Borrower’s outstanding Obligations.
 
“Pending Subsidiary” means 8348855 Canada, Inc., a Canadian (Quebec) company
formed by Borrower in connection with a pending acquisition of assets.
 
“Permitted Indebtedness” means:
 
(i) the Loans and other Obligations; and
 
(ii) Indebtedness existing on the date hereof and shown on Exhibit A hereto;
 
(iii) Subordinated Debt;
 
(iv) Indebtedness owing to Senior Lender not to exceed the Senior Debt Limit
specified in the Schedule;
 
(v) other Indebtedness secured by Permitted Liens;
 
(vi) Indebtedness to trade creditors incurred in the ordinary course of
business;
 
(vii) Indebtedness owing to the Michigan Economic Development Corporation not in
excess of the amounts owing as of the Effective Date and set forth in the
Representations;
 
(viii) reimbursement obligations in respect of letters of credit in an aggregate
face amount outstanding not to exceed $500,000 at any time outstanding, which
has been reported to PFG in writing, and, in the case of reimbursement
obligations to the Senior Lender in respect of letters of credit which do not
exceed the Senior Debt Limit (taking into account all other Indebtedness to
Senior Lender).
 
“Permitted Investments” are:
 
(i) Investments (if any) shown on Exhibit A and existing on the date hereof;
 
(ii) marketable direct obligations issued or unconditionally guaranteed by the
United States or its agency or any State maturing within 1 year from its
acquisition;
 
(iii) commercial paper maturing no more than 1 year after its creation and
having the highest rating from either Standard & Poor's Corporation or Moody's
Investors Service, Inc;
 
(iv) unless the subject of PFG’s consent in its good faith business discretion,
Investments after the Effective Date in Subsidiaries that are Borrowers or
Investments prior to the Effective Date in Subsidiaries existing on the date
hereof;
 
(v) bank certificates of deposit issued maturing no more than 1 year after
issue; and
 
(vi) Investments in connection with a pending acquisition of the assets of
“Project Bruins”, as disclosed to PFG, not to exceed $900,000, so long as any
entity used to make such acquisition, if not a signatory to this Agreement,
becomes bound by this Agreement and the other Loan Documents and such assets
become Collateral hereunder.
 
“Permitted Liens” means the following:
 
(i) purchase money Liens securing no more than $750,000 in the aggregate amount
among all Borrowers on specific items of Equipment acquired or held by Borrower
incurred for financing the acquisition of such Equipment or on existing
Equipment when acquired, so long as (A) in each case the Lien is confined to the
property and improvements and the proceeds of such Equipment, and (b) such
amount is without duplication for sale and lease-back transactions under Section
4.6(iv)(D);
 
(ii) leases of specific items of Equipment;
 
(iii) Liens for Taxes not yet payable;
 
 
-13-

--------------------------------------------------------------------------------

 
 

 
Partners for Growth
Loan and Security Agreement

 
(iv) additional security interests and liens consented to in writing by PFG,
which consent may be withheld in its good faith business judgment. PFG will have
the right to require, as a condition to its consent under this sub­paragraph
(iv), that the holder of the additional se­curity interest or lien sign an
intercreditor agreement on PFG’s then standard form, acknowledge that the
secu­rity interest is subordinate to the security interest in favor of PFG, and
agree not to take any action to enforce its subordinate security interest so
long as any Obligations remain outstanding, and that Borrower agrees that any
un­cured default in any obligation secured by the subordinate security interest
shall also constitute an Event of Default under this Agreement;
 
(v) Liens being terminated substantially concurrently with this Agreement;
 
(vi) Liens of materialmen, mechanics, ware­housemen, carriers, or other similar
liens arising in the or­dinary course of business and securing obligations which
are not delinquent;
 
(vii) Liens incurred in connection with the extension, renewal or refinancing of
the indebtedness secured by liens of the type described above in clauses (i) or
(ii) above, provided that any extension, renewal or re­placement lien is limited
to the property encumbered by the existing lien and the principal amount of the
indebted­ness being extended, renewed or refinanced does not in­crease;
 
(viii) Liens in favor of customs and revenue author­ities which secure payment
of customs duties in connec­tion with the importation of goods;
 
(ix) statutory, common law or contractual Liens of depository institutions or
institutions holding securities accounts (including rights of set-off) securing
only customary charges and fees in connection with such accounts; and
 
(x) Liens in favor of Senior Lender securing an amount not in excess of the
Senior Debt Limit.
 
“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organiza­tion, association, corporation, government, or
any agency or political division thereof, or any other entity.
 
“Representations” means the written Representations and Warranties provided by
Borrower to PFG referred to in the Schedule.
 
“Security Instruments” means financing statements filed under the Code in any
jurisdiction in which such financing statements may be filed, fixed and floating
charges, share charges, mortgage debentures, and any other notices, instruments
and filings that reflect the “all assets” security granted to PFG by Borrower in
this Agreement and the other Loan Documents.
 
“Senior Lender” has the meaning set forth in Section 8 of the Schedule.
 
“Subordinated Debt” means debt incurred by Borrower subordinated to Borrower’s
debt to PFG (pursuant to a subordination agreement entered into between PFG,
Borrower and the subordinated creditor), on terms acceptable to PFG in its
absolute discretion.
 
“Subsidiary” means, with respect to any Person, any Person of which more than
50% of the voting stock or other equity interests is owned or controlled,
directly or indirectly, by such Person or one or more Affiliates of such Person.
 
“Tax” means any tax (including any income tax, franchise tax, capital gains tax,
estimated tax, gross receipts tax, value-added tax, surtax, excise tax, ad
valorem tax, transfer tax, stamp tax, sales tax, use tax, property tax, business
tax, occupation tax, inventory tax, occupancy tax, withholding tax or payroll
tax), levy, assessment, tariff, impost, imposition, toll, duty (including any
customs duty), deficiency or fee, and any related charge or amount (including
any fine, penalty or interest), that is, has been or may in the future be (a)
imposed, assessed or collected by or under the authority of any Governmental
Body, or (b) payable pursuant to any tax-sharing agreement or similar contract.
 
“Tax Return” means any return (including any information return), report,
statement, declaration, estimate, schedule, notice, notification, form,
election, certificate or other document or information that is, has been or may
in the future be filed with or submitted to, or required to be filed with or
submitted to, any Governmental Body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any Legal
Requirement relating to any Tax.
 
“Transfer” or “transfer” shall include any sale, assignment with or without
consideration, encumbrance, hypothecation, pledge, or other transfer or
disposition of any kind, including, but not limited to, transfers to receivers,
levying creditors, trustees or receivers in bankruptcy proceedings or general
assignees for the benefit of creditors, whether voluntary or by operation of
law, directly or indirectly.
 
 
-14-

--------------------------------------------------------------------------------

 
 

 
Partners for Growth
Loan and Security Agreement

 
“Trivial” and “Non-trivial” mean trivial and non-trivial, respectively, from the
perspective of a reasonable lender in PFG’s position, as determined by PFG in
its good faith business discretion, and “Non-trivial” includes a lesser level of
significance that does the term “material.”
 
Other Terms.  All accounting terms used in this Agreement, unless otherwise
indicated, shall have the meanings given to such terms in accordance with GAAP,
consistently applied.  All other terms contained in this Agreement, unless
otherwise indicated, shall have the meanings provided by the Code, to the extent
such terms are defined therein.
 
8.GENERAL PROVISIONS.
 
8.1  Confidentiality.  PFG agrees to use the same degree of care that it
exercises with respect to its own proprietary information, to maintain the
confidentiality of any and all proprietary, trade secret or confidential
information provided to or received by PFG from the Borrower, which indicates
that it is confidential, including business plans and forecasts, non-public
financial information, confidential or secret processes, formulae, devices and
contractual information, customer lists, and employee relation matters, provided
that PFG may disclose such information (i) to its officers, directors,
employees, attorneys, accountants, affiliates, participants, prospective
participants, assignees and prospective assignees, and such other Persons to
whom PFG shall at any time be required to make such disclosure in accordance
with applicable law or legal process, and (ii) in its good faith business
judgment in connection with the enforcement of its rights or remedies after an
Event of Default, or in connection with any dispute with Borrower or any other
Person relating to Borrower.  The confidentiality agreement in this Section
supersedes any prior confidentiality agreement of PFG relating to Borrower.
 
8.2  Interest Computation.  In computing interest on the Obligations, all
Payments received after 12:00 Noon, Pacific Time, on any day shall be deemed
received on the next Business Day.
 
8.3 Payments. All Payments may be applied, and in PFG's good faith business
judgment reversed and re-applied, to the Obligations, in such order and manner
as PFG shall determine in its good faith business judgment.
 
8.4  Monthly Accountings.  PFG shall provide Borrower monthly with an account of
advances, charges, expenses and payments made pursuant to this Agreement.  Such
account shall be deemed correct, accurate and bind­ing on Borrower and an
account stated (except for reverses and reapplications of payments made and
corrections of er­rors discovered by PFG), unless Borrower notifies PFG in
writing to the contrary within 60 days after such account is rendered,
describing the nature of any al­leged errors or omissions.
 
8.5  Notices; Authorization to Use Borrower Name, Etc.  All notices to be given
under this Agreement shall be in writing and shall be given either personally,
or by reputable private delivery service, or by regular first-class mail, or
certified mail return receipt re­quested, or by fax to the most recent fax
number a party has for the other party (and if by fax, sent concurrently by one
of the other methods provided herein), or by electronic mail to the most recent
electronic mail address for Borrower provided for the chief financial officer or
financial controller executing the Representations (and if by electronic mail,
with an electronic delivery and/or read receipt), addressed to PFG or Borrower
at the addresses shown in the heading to this Agreement, in the Representations
or at any other address designated in writing by one party to the other party.
All no­tices shall be deemed to have been given upon delivery in the case of
notices personally delivered, or at the expira­tion of one Business Day
following delivery to the private delivery service, or two Business Days
following the de­posit thereof in the United States mail, with postage pre­paid,
or on the first business day of receipt during business hours in the case of
notices sent by fax or electronic mail, as provided herein. Borrower irrevocably
authorizes PFG to: (i) use Borrower’s logo on PFG’s website and in its marketing
materials to denote the lending relationship between PFG and Borrower; (ii) use
a “tombstone” to highlight the transaction(s) from time to time between PFG and
Borrower; and (iii) to issue press releases in a form reasonable acceptable to
Borrower and PFG highlighting and summarizing the credit facilities extended by
PFG to Borrower from time to time under this Agreement, as amended from time to
time, all of the above (i) through (iii), for marketing purposes.
 
8.6  Severability.  Should any provision of this Agreement be held by any court
of competent jurisdiction to be void or unenforceable, such defect shall not
affect the remainder of this Agreement, which shall continue in full force and
effect.
 
8.7  Integration.  This Agreement and such other written agreements, documents
and instruments as may be exe­cuted in connection herewith are the final, entire
and com­plete agreement between Borrower and PFG and super­sede all prior and
contemporaneous negotiations and oral representations and agreements, all of
which are merged and integrated in this Agreement.  There are no oral
under­standings, representations or agreements between the par­ties which are
not set forth in this Agreement or in other written agreements signed by the
parties in connection herewith.
 
8.8  Waivers; Indemnity.  The failure of PFG at any time or times to require
Borrower to strictly comply with any of the pro­visions of this Agreement or any
other Loan Document shall not waive or diminish any right of PFG later to demand
and re­ceive strict compliance therewith.  Any waiver of any de­fault shall not
waive or affect any other default, whether prior or subsequent, and whether or
not similar.  None of the provisions of this Agreement or any other Loan
Document shall be deemed to have been waived by any act or knowledge of PFG or
its agents or employees, but only by a specific written waiver signed by an
authorized officer of PFG and delivered to Borrower.  Borrower waives the
benefit of all statutes of limitations relating to any of the Obligations or
this Agreement or any other Loan Document, and Borrower waives demand, protest,
notice of protest and notice of de­fault or dishonor, notice of payment and
nonpayment, re­lease, compromise, settlement, extension or renewal of any
commercial paper, instrument, account, General Intangible, document or guaranty
at any time held by PFG on which Borrower is or may in any way be liable, and
notice of any action taken by PFG, unless expressly required by this Agreement.
Borrower hereby agrees to indemnify PFG and its affiliates, subsidiaries,
parent, directors, officers, employees, agents, and attorneys, and to hold them
harmless from and against any and all claims, debts, liabilities, demands,
obligations, actions, causes of action, penalties, costs and expenses (including
reasonable attor­neys' fees), of every kind, which they may sustain or incur
based upon or arising out of any of the Obligations, or any relationship or
agreement between PFG and Borrower, or any other matter, relating to Borrower or
the Obligations; provided that this indemnity shall  not extend to damages
proximately caused by the indemnitee’s own gross negligence or willful
misconduct.  Notwithstanding any provision in this Agreement to the contrary,
the indemnity agreement set forth in this Section shall survive any termination
of this Agreement and shall for all purposes continue in full force and effect.
 
 
-15-

--------------------------------------------------------------------------------

 
 

 
Partners for Growth
Loan and Security Agreement

 
8.9  No Liability for Ordinary Negligence.  Neither PFG, nor any of its
directors, officers, employees, agents, attorneys or any other Person affiliated
with or representing PFG shall be liable for any claims, de­mands, losses or
damages, of any kind whatsoever, made, claimed, incurred or suffered by Borrower
or any other party through the ordinary negligence of PFG, or any of its
directors, officers, employees, agents, attorneys or any other Person affiliated
with or representing PFG, but nothing herein shall relieve PFG from liability
for its own gross negligence or willful misconduct.
 
8.10  Amendment.  The terms and provisions of this Agreement may not be waived
or amended, except in a writing executed by Borrower and a duly authorized
offi­cer of PFG.
 
8.11  Time of Essence.  Time is of the essence in the performance by Borrower of
each and every obligation under this Agreement.
 
8.12  Attorneys’ Fees and Costs.  Borrower shall reim­burse PFG for all
reasonable attorneys' fees and all fil­ing, recording, search, title insurance,
appraisal, audit, and other reasonable costs incurred by PFG, pursuant to, or in
connection with, or relating to this Agreement (whether or not a lawsuit is
filed), including, but not limited to, any reasonable attorneys' fees and costs
PFG incurs in order to do the following: prepare and negotiate this Agreement
and all present and future documents relating to this Agreement; obtain legal
advice in connection with this Agreement or Borrower; en­force, or seek to
enforce, any of its rights; prosecute ac­tions against, or defend actions by,
Account Debtors; commence, intervene in, or defend any action or proceed­ing;
initiate any complaint to be relieved of the automatic stay in bankruptcy; file
or prosecute any probate claim, bankruptcy claim, third-party claim, or other
claim; exam­ine, audit, copy, and inspect any of the Collateral or any of
Borrower's books and records; protect, obtain possession of, lease, dispose of,
or otherwise enforce PFG’s secu­rity interest in, the Collateral; and otherwise
represent PFG in any litigation relating to Borrower. If either PFG or Borrower
files any lawsuit against the other predicated on a breach of this Agreement,
the prevailing party in such action shall be entitled to recover its reason­able
costs and attorneys' fees, including (but not limited to) reasonable attorneys'
fees and costs incurred in the en­forcement of, execution upon or defense of any
order, de­cree, award or judgment.  All attorneys' fees and costs to which PFG
may be entitled pursuant to this Paragraph shall immediately become part of
Borrower's Obligations, shall be due on demand, and shall bear interest at a
rate equal to the highest interest rate applicable to any of the Obligations.
 
8.13  Benefit of Agreement.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the respective successors, assigns, heirs,
beneficiaries and representatives of Borrower and PFG; provided, however, that
Borrower may not assign or transfer any of its rights under this Agreement
without the prior written consent of PFG, and any prohibited assignment shall be
void.  No consent by PFG to any assignment shall re­lease Borrower from its
liability for the Obligations.
 
8.14  Joint and Several Liability.  If Borrower consists of more than one
Person, their liability shall be joint and several, and the compromise of any
claim with, or the re­lease of, any Borrower shall not constitute a compromise
with, or a release of, any other Borrower.
 
8.15  Limitation of Actions. Any claim or cause of action by Borrower against
PFG, its directors, officers, employees, agents, accountants or attorneys, based
upon, arising from, or relating to this Loan Agreement, or any other Loan
Document, or any other transaction contemplated hereby or thereby or relating
hereto or thereto, or any other matter, cause or thing whatsoever, incurred,
done, omitted or suffered to be done by PFG, its directors, officers, employees,
agents, accountants or attorneys, shall be barred unless asserted by Borrower by
the commencement of an action or proceeding in a court of competent jurisdiction
by (a) the filing of a complaint within one year after the earlier to occur of
(i) the first act, occurrence or omission upon which such claim or cause of
action, or any part thereof, is based, or (ii) the date this Agreement is
terminated, and (b) the service of a summons and complaint on an officer of PFG,
or on any other person authorized to accept service on behalf of PFG, within
thirty (30) days thereafter.  Borrower agrees that such one-year period is a
reasonable and sufficient time for Borrower to investigate and act upon any such
claim or cause of action.  The one-year period provided herein shall not be
waived, tolled, or extended except by the written consent of PFG in its sole
discretion.  This provision shall survive any termination of this Loan Agreement
or any other Loan Document.
 
 
-16-

--------------------------------------------------------------------------------

 
 

 
Partners for Growth
Loan and Security Agreement

 
8.16  Loan Monitoring; Marketing Disclosures.  At rea­sonable times and upon
reasonable advance notice to Borrower, PFG shall have the right to visit
personally with Borrower up to four times per calendar year at its principal
place of business or such other location as the parties may mutually agree, for
the purpose of meeting with Borrower’s management in order to remain as
up-to-date with Borrower’s business as is practicable and to maintain best
practices in terms of lender loan monitoring and diligence. Reasonable
out-of-pocket costs, including travel and lodging for up to two PFG staff for
two of the four visits shall be at Borrower’s expense and reimbursed in the same
manner as other PFG expenses under this Agreement.
 
8.17  Paragraph Headings; Construction.  Paragraph headings are only used in
this Agreement for convenience.  Borrower and PFG acknowledge that the headings
may not describe completely the subject matter of the applica­ble paragraph, and
the headings shall not be used in any manner to construe, limit, define or
interpret any term or provision of this Agreement. This Agreement has been fully
reviewed and negotiated between the parties and no uncertainty or ambiguity in
any term or provision of this Agreement shall be construed strictly against PFG
or Borrower under any rule of construction or otherwise. References to
“Borrower” are construed to mean “each Borrower”, unless otherwise expressly
specified. Amounts set off in brackets or parentheses are negative. The word
“shall” is mandatory, the word “may” is permissive, and the word “or” is not
exclusive. The term “Agreement” includes the Schedule.
 
8.18  Correction of Loan Documents. PFG may correct patent errors and fill in
any blanks in the Loan Documents consistent with the agreement of the parties so
long as PFG provides Borrowers with written notice of such correction and allows
Borrower at least ten (10) days to object to such correction.  In the event of
such objection, such correction shall not be made except by an amendment signed
by both PFG and Borrower.
 
8.19  Governing Law; Jurisdiction; Venue.  This Agreement and all acts and
transactions hereunder and all rights and obligations of PFG and Borrower shall
be governed by the laws of the State of California.  As a ma­terial part of the
consideration to PFG to enter into this Agreement, Borrower (i) agrees that all
actions and pro­ceedings relating directly or indirectly to this Agreement
shall, at PFG's option, be litigated in courts located within California, and
that the exclusive venue therefor shall be San Francisco County; (ii) consents
to the jurisdiction and venue of any such court and consents to service of
process in any such action or proceeding by personal de­livery or any other
method permitted by law; and (iii) waives any and all rights Borrower may have
to object to the jurisdiction of any such court, or to transfer or change the
venue of any such action or proceeding.
 
8.20  Multiple Borrowers; Suretyship Waivers.
 
(a)      Borrowers' Agent. Each Borrower (other than API) hereby irrevocably
appoints API as the agent, attorney-in-fact and legal representative of all
Borrowers for all purposes, including requesting disbursement of the Loan and
receiving account statements and other notices and communications to Borrowers
(or any of them) from PFG. PFG may rely, and shall be fully protected in
relying, on any request for a Loan, disbursement instruction, report,
information or any other notice or communication made or given by the Chief
Executive Officer or Chief Financial Officer of API or any other person
designated in writing to PFG for such purpose by either of them, whether in
API’s own name or on behalf of one or more Borrowers, and PFG shall not have any
obligation to make any inquiry or request any confirmation from or on behalf of
any Borrower as to the binding effect on it of any such request, instruction,
report, information, other notice or communication, nor shall the joint and
several character of Borrowers' obligations hereunder be affected thereby.
 
(b)      Waivers.  Each Borrower hereby waives:  (i) any right to require PFG to
institute suit against, or to exhaust its rights and remedies against, any other
Borrower or any other Person, or to proceed against any property of any kind
which se­cures all or any part of the Obligations, or to exercise any right of
offset or other right with respect to any reserves, credits or deposit accounts
held by or main­tained with PFG or any indebtedness of PFG to any other
Borrower, or to exercise any other right or power, or pur­sue any other remedy
PFG may have; (ii) any defense arising by reason of any disability or other
defense of any other Borrower or any guarantor or any endorser, co-maker or
other Person, or by reason of the cessation from any cause whatsoever of any
liability of any other Borrower or any guarantor or any en­dorser, co-maker or
other Person, with respect to all or any part of the Obligations, or by reason
of any act or omission of PFG or others which directly or indirectly results in
the discharge or release of any other Borrower or any guarantor or any other
Person or any Obligations or any se­curity therefor, whether by operation of law
or otherwise; (iii) any defense arising by reason of any failure of PFG to
obtain, per­fect, maintain or keep in force any Lien on, any prop­erty of any
Borrower or any other Person; (iv) any defense based upon or arising out of any
bankruptcy, insolvency, reorganization, arrangement, read­justment of debt,
liquidation or dissolu­tion proceeding commenced by or against any other
Borrower or any guarantor or any endorser, co-maker or other Person, including
without limitation any discharge of, or bar against collecting, any of the
Obligations (including without limitation any interest thereon), in or as a
result of any such proceeding.  Until all of the Obligations have been paid,
performed, and discharged in full, nothing shall discharge or sat­isfy the
liability of Borrower hereunder except the full perfor­mance and payment of all
of the Obligations.  If any claim is ever made upon PFG for repayment or
recov­ery of any amount or amounts received by PFG in payment of or on account
of any of the Obligations, because of any claim that any such payment
con­stituted a preferential transfer or fraudu­lent conveyance, or for any other
reason whatsoever, and PFG repays all or part of said amount by rea­son of any
judgment, decree or order of any court or administrative body having
jurisdiction over PFG or any of its property, or by reason of any settlement or
compromise of any such claim effected by PFG with any such claimant (including
without limitation the any other Borrower), then and in any such event, Borrower
agrees that any such judgment, decree, order, settlement and compromise shall be
binding upon Borrower, notwithstanding any revocation or release of this
Agreement or the cancellation of any note or other instrument evidencing any of
the Obligations, or any release of any of the Obligations, and the Borrower
shall be and remain liable to PFG under this Agreement for the amount so repaid
or recovered, to the same extent as if such amount had never originally been
received by PFG, and the provisions of this sen­tence shall survive, and
continue in effect, notwithstanding any re­vocation or release of this
Agreement.  Each Borrower hereby expressly and unconditionally waives all rights
of subrogation, reim­burse­ment and indemnity of every kind against any other
Borrower, and all rights of recourse to any assets or property of any other
Borrower, and all rights to any collateral or security held for the payment and
performance of any Obligations, including (but not limited to) any of the
forego­ing rights which Borrower may have under any present or future document
or agreement with any other Borrower or other Person, and in­cluding (but not
limited to) any of the foregoing rights which Borrower may have under any
equitable doctrine of subrogation, implied contract, or unjust enrichment, or
any other equitable or legal doctrine. Each Borrower further hereby waives any
other rights and defenses that are or may become available to the Borrower by
reason of California Civil Code Sections 2787 to 2855 (inclusive), 2899, and
3433, as now in effect or hereafter amended, and under all other similar
statutes and rules now or hereafter in effect.
 
 
-17-

--------------------------------------------------------------------------------

 
 

 
Partners for Growth
Loan and Security Agreement

 
(c)      Consents. Each Borrower hereby consents and agrees that, without notice
to or by Borrower and without affecting or impair­ing in any way the obligations
or liability of Borrower hereunder, PFG may, from time to time before or after
revocation of this Agreement, do any one or more of the following in PFG's sole
and absolute discretion:  (i) accept partial payments of, compromise or settle,
re­new, extend the time for the payment, dis­charge, or performance of, refuse
to enforce, and release all or any parties to, any or all of the Obligations;
(ii) grant any other indul­gence to any Borrower or any other Person in respect
of any or all of the Obligations or any other matter; (iii) accept, release,
waive, surren­der, enforce, exchange, modify, impair, or extend the time for the
performance, discharge, or payment of, any and all property of any kind securing
any or all of the Obligations or any guaranty of any or all of the Obligations,
or on which PFG at any time may have a Lien, or refuse to enforce its rights or
make any com­promise or settlement or agreement therefor in respect of any or
all of such property; (iv) substitute or add, or take any action or omit to take
any action which results in the release of, any one or more other Borrowers or
any en­dorsers or guarantors of all or any part of the Obligations, includ­ing,
without limitation one or more parties to this Agreement, regard­less of any
destruction or impairment of any right of contribution or other right of
Borrower; (v) apply any sums re­ceived from any other Borrower, any guarantor,
endorser, or co-signer, or from the disposition of any Collat­eral or security,
to any indebtedness whatsoever owing from such Person or secured by such
Collateral or security, in such manner and order as PFG determines in its sole
discretion, and regardless of whether such indebtedness is part of the
Obligations, is secured, or is due and payable.  Borrower con­sents and agrees
that PFG shall be under no obligation to marshal any assets in favor of
Borrower, or against or in payment of any or all of the Obligations.  Borrower
further consents and agrees that PFG shall have no duties or responsibilities
whatso­ever with respect to any property securing any or all of the
Obligations.  Without limiting the generality of the foregoing, PFG shall have
no obligation to monitor, verify, audit, examine, or obtain or maintain any
insurance with respect to, any property se­curing any or all of the Obligations.
 
 (d)     Foreclosure of Trust Deeds. Each Borrower waives all rights and
defenses that the Borrower may have because any other Borrower's Obligations are
secured by real property.  This means, among other things:  (1) PFG may collect
from the Borrower without first foreclosing on any real or personal property
collateral pledged by the other Borrower; and  (2) If PFG forecloses on any real
property collateral pledged by another Borrower:  (A) The amount of the
Obligations may be reduced only by the price for which that collateral is sold
at the foreclosure sale, even if the collateral is worth more than the sale
price; and  (B) PFG may collect from the Borrower even if PFG, by foreclosing on
the real property collateral, has destroyed any right the Borrower may have to
collect from the other Borrower.  This is an unconditional and irrevocable
waiver of any rights and defenses the Borrower may have because any other
Borrower's Obligations are secured by real property.  These rights and defenses
include, but are not limited to, any rights or defenses based upon Section 580a,
580b, 580d, or 726 of the California Code of Civil Procedure.  Each Borrower
waives all rights and defenses arising out of an election of remedies by PFG,
even though that election of remedies, such as a nonjudicial foreclosure with
respect to security for a guaranteed obligation, has destroyed the Borrower's
rights of subrogation and reimbursement against another Borrower or any other
Person by the operation of Section 580d of the California Code of Civil
Procedure or otherwise.
 
 
-18-

--------------------------------------------------------------------------------

 
 

 
Partners for Growth
Loan and Security Agreement

 
(e)      Independent Liability.  Each Borrower hereby agrees that one or more
successive or concur­rent actions may be brought hereon against Borrower, in the
same action in which any other Borrower may be sued or in separate actions, as
often as deemed advisable by PFG. Each Borrower is fully aware of the financial
condition of each other Borrower and is executing and delivering this Agreement
based solely upon its own independent investigation of all matters pertinent
hereto, and Borrower is not relying in any man­ner upon any repre­sentation or
statement of PFG with respect thereto.  Each Borrower represents and war­rants
that it is in a position to obtain, and each Borrower hereby assumes full
responsibility for obtaining, any ad­ditional information concerning any other
Borrower's financial condition and any other matter pertinent hereto as Borrower
may desire, and Borrower is not relying upon or expecting PFG to furnish to it
any information now or hereafter in PFG's possession concern­ing the same or any
other matter.
 
(f)      Subordination.  All indebtedness of a Borrower now or hereafter arising
held by another Borrower is subordinated to the Obligations and the Borrower
holding the indebtedness shall take all actions reasonably requested by PFG to
effect, to enforce and to give notice of such subordination.
 
8.21  Mutual Waiver of Jury Trial. BORROWER AND PFG EACH HEREBY WAIVE THE RIGHT
TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN
ANY WAY RELATING TO, THIS AGREEMENT OR ANY OTHER PRESENT OR FU­TURE INSTRUMENT
OR AGREEMENT BETWEEN PFG AND BORROWER, OR ANY CONDUCT, ACTS OR OMISSIONS OF PFG
OR BORROWER OR ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS OR
ANY OTHER PERSONS AFFILIATED WITH PFG OR BORROWER, IN ALL OF THE FOREGOING
CASES, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.  WITHOUT INTENDING IN
ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR RESPECTIVE RIGHT TO A
TRIAL BY JURY, if the above waiver of the right to a trial by jury is not
enforceable, the parties hereto agree that any and all disputes or controversies
of any nature between them arising at any time shall be decided by a reference
to a private judge, mutually selected by the parties (or, if they cannot agree,
by the Presiding Judge of the San Francisco County, California Superior Court)
appointed in accordance with Code of Civil Procedure Section 638 (or pursuant to
comparable provisions of federal law if the dispute falls within the exclusive
jurisdiction of the federal courts), sitting without a jury, in San Francisco
County, California; and the parties hereby submit to the jurisdiction of such
court.  The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of Code of Civil Procedure §§ 638 through 645.1,
inclusive.  The private judge shall have the power, among others, to grant
provisional relief, including without limitation, entering temporary restraining
orders, issuing preliminary and permanent injunctions and appointing
receivers.  All such proceedings shall be closed to the public and confidential
and all records relating thereto shall be permanently sealed.  If during the
course of any dispute, a party desires to seek provisional relief, but a judge
has not been appointed at that point pursuant to the judicial reference
procedures, then such party may apply to the San Francisco County, California
Superior Court for such relief.  The proceeding before the private judge shall
be conducted in the same manner as it would be before a court under the rules of
evidence applicable to judicial proceedings.  The parties shall be entitled to
discovery which shall be conducted in the same manner as it would be before a
court under the rules of discovery applicable to judicial proceedings.  The
private judge shall oversee discovery and may enforce all discovery rules and
order applicable to judicial proceedings in the same manner as a trial court
judge.  The parties agree that the selected or appointed private judge shall
have the power to decide all issues in the action or proceeding, whether of fact
or of law, and shall report a statement of decision thereon pursuant to the Code
of Civil Procedure § 644(a).  Nothing in this paragraph shall limit the right of
any party at any time to exercise self-help remedies, foreclose against
collateral, or obtain provisional remedies.  The private judge shall also
determine all issues relating to the applicability, interpretation, and
enforceability of this paragraph.
 
[Signature Page Follows]
 
 
-19-

--------------------------------------------------------------------------------

 
 

 
Partners for Growth
Schedule to Loan and Security Agreement

 
 

Borrower:    PFG:         ADVANCED PHOTONIX, INC.   PARTNERS FOR GROWTH III,
L.P.                         By 
 
  By 
 
  President or Vice President             Name:              By 
 
        Secretary or Ass't Secretary   Title: 
Manager, Partners for Growth III, LLC
Its General Partner  
                              Borrower:                 PICOMETRIX, LLC        
        By 
 
       
President
      Name 
 
        Richard D. Kurtz      

 
 
-20-

--------------------------------------------------------------------------------

 
 

 
 
 

 
 
Partners for Growth
 
Schedule to
Loan and Security Agreement
 

Borrower: Advanced Photonix, Inc., a Delaware corporation Address: 2925
Boardwalk, Ann Arbor, MI 48104     Borrower: Picometrix, LLC, a Delaware limited
liability company Address: 2925 Boardwalk, Ann Arbor, MI 48104     Date:
February 8, 2013


This Schedule forms an integral part of the Loan and Security Agreement between
PARTNERS FOR GROWTH III, L.P. and the above-borrower of even date.  
 

 

 
1.  LOAN (Section 1.1):
 

 
Loan:
The Loan shall consist of a term loan in the amount of $2,500,000, which shall
be disbursed in full within two (2) Business Days of Borrower’s satisfaction of
the conditions set forth in Section 9 of this Schedule, to the extent
satisfaction is required by PFG on the Effective Date.

 
Repayment:
The principal amount of the Loan shall be repaid in 42 equal principal payments
of $59,523.81 each, commencing on March 1, 2013, and continuing on the same day
of each month thereafter until the earlier of the Maturity Date (on which date
the entire unpaid principal balance of the Loan plus any and all accrued and
unpaid interest shall be paid) and such earlier date as the Loan is repaid (such
as, by prepayment).

 
 
The principal of the Loan may be prepaid at any time, in whole or in part,
provided that, concurrently with the prepayment, Borrower pays to PFG a
prepayment fee in the amount of: (i) 2% of the amount(s) prepaid during the
first year from the Effective Date, (ii) 1.5% of the amount(s) prepaid during
the second year from the Effective Date, and (iii) 1.0% of the amount(s) prepaid
during the third year from the Effective Date.  Prepayments shall be applied to
the principal payments on the Loan in the inverse order of their maturity.

 

 
 
-1-

--------------------------------------------------------------------------------

 
 

 
Partners for Growth
Schedule to Loan and Security Agreement

 

 

 
2.  INTEREST.
 

 
Interest Rate (Section 1.2):
 
 
The Loan shall bear interest at a rate equal to 11.75% per annum, payable
monthly along with amortized principal payments.

 
Interest shall be calculated on the basis of a 360-day year and a year of twelve
months of 30 days each for the actual number of days elapsed. Accrued interest
for each month shall be payable monthly, on the first day of each month for
interest accrued during the prior month.
 
Interest Rate Reduction:



 
If Borrower meets or exceeds Revenues of $21,137,000 and EBITDA of $(960,000)
for the nine (9) month period ending September 30, 2013, then the non-Default
Interest Rate specified above shall be adjusted to 9.75% until the Maturity
Date.  Any Interest Rate reduction for which Borrower qualifies shall be
effective as from the date Borrower delivers financial reports demonstrating its
qualification for the Interest Rate reduction.

 

 



3.  FEES (Section 1.3):
 



Loan Fee:
$50,000, payable in full on the Effective Date.

 

 



4.  MATURITY DATE
 

(Section 5.1):
August 8, 2016.

 

 

 
5.  FINANCIAL COVENANTS
 

(Section 4.1):
Borrower shall comply with each of the following covenants.  Compliance shall be
determined as of the end of each month, except as otherwise specifically
provided below:

 
Liquidity Ratio:
Borrower’s unrestricted cash and Cash Equivalents with the Senior Lender plus
the net balance sheet billed Accounts divided by Borrower’s Indebtedness to the
Senior Lender of not less than 2.25 to 1:00.

 
Minimum EBITDA:
Borrower shall maintain EBITDA measured monthly on a rolling (trailing)
three-month basis for the month ending the date set forth below and each of the
immediately prior two months ending on the last day of each such month, of not
less than the amounts set forth in the table below for the each of the monthly
periods specified with the date ranges below: 

 
 
-2-

--------------------------------------------------------------------------------

 
 

 
Partners for Growth
Schedule to Loan and Security Agreement

 
 
Month Ending
 
Min EBITDA
February 28, 2013 through fiscal month ending June 30, 2013
 
($750,000
July 31, 2013 through fiscal month ending October 31, 2013
 
($300,000)
November 30, 2013 through fiscal month ending February 28, 2014
 
$1.00
March 31, 2014 through the fiscal month ending April 30, 2014
 
$100,000
May 31, 2014 through the Maturity Date
To be agreed upon by Borrowers and Bank, based on Board approved plan, but no
rolling 3 month period to be set lower than $100,000
 

 
 
“EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) non-cash stock compensation, plus (e) income tax
expense, plus (f) other non-cash items including intangible asset write-offs,
plus (g) non-cash warrant liability expenses, in each case to the extent such
items have been deducted from the calculation of Net Income or less non-cash
warrant liability income to the extent added to the calculation of Net Income.

 
 
“Net Income” means, as calculated on a consolidated basis for Borrowers and
their Subsidiaries, if any, for any period as at any date of determination, the
net profit (or loss), after provision for taxes for such period taken as a
single accounting period.

 
 
If at any time there is no Senior Lender, as defined, PFG will work with
Borrower and provide new Financial Covenants that are in substance roughly
equivalent to the aforesaid.

 
 
-3-

--------------------------------------------------------------------------------

 
 

 
Partners for Growth
Schedule to Loan and Security Agreement

 

 

 
6.  REPORTING.
 

      (Section 4.4):
 
 
Borrower shall provide PFG with the following:

 
(a)  
Monthly accounts payable, accounts receivable and deferred Revenue schedules,
aged by invoice date, and outstanding or held check registers, if any, within 30
days after the end of each month.

 
(b)  
Monthly unaudited consolidated Financial Statements, as soon as available, and
in any event within 30 days after the end of each month.

 
(c)  
Monthly Compliance Certificates within 30 days after the end of each month and
at each Loan request, signed by the Chief Financial Officer of Borrower,
certifying that as of the end of such month or as at such date of Loan request
Borrower was in full compliance with all of the terms and conditions of this
Agreement and setting forth calculations showing compliance with the financial
covenants set forth in this Schedule and such other information as PFG shall
reasonably request.

 
(d)  
Updates to the Representations, as and when required to render the information
therein true, correct, accurate and complete as of the date of such
date:  (i)  in all respects as to matters addressed in Part A of the
Representations (except for the Collateral values set forth in Part A, Section
3(g), which must be true and correct in all Non-trivial respects) and Part B,
Section 11, and (ii) in all Non-trivial respects with respect to all other
sections of the Representations Letter.

 
(e)  
Annual Borrower Board-approved Budgets and Forecasts (“Plan”), within the
earlier of thirty (30) days after fiscal year end or when available.  

 
(f)  
Annual consolidated Financial Statements, as soon as available, and in any event
within 120 days following the end of Borrower's fiscal year, certified by, and
with an unqualified opinion of, independent certified public accountants
acceptable to PFG. If Borrower files a form 10-K with the Securities and
Exchange Commission and the same is available within said period through EDGAR,
this requirement will be deemed satisfied.

 
(g)  
Copies of all reports and statements provided by Borrower to the Senior Lender,
as and when requested by PFG.

 
 
-4-

--------------------------------------------------------------------------------

 
 

 
Partners for Growth
Schedule to Loan and Security Agreement

 
 
(h)  
Such other reports and information as PFG may request without undue burden on
Borrower; provided, however, if Borrower is requesting consent to any action
under this Agreement, a waiver of any term or forbearance from taking any
action, or if Borrower is in Default, PFG shall be entitled to and Borrower
shall provide such other reports and information as PFG may request in its
discretion.

 

 

 
7.  BORROWER INFORMATION:


 
Borrower represents and warrants that the information set forth in the
Representations and Warranties of the Borrower dated January 22, 2013,
previously submitted to PFG (the “Representations”) is true, correct and
complete as of the Effective Date.

 

 

 
8.  ADDITIONAL PROVISIONS


(a)  
         Senior Lender.  

 
(1)  
Senior Lender.  As used herein, “Senior Lender” means Silicon Valley Bank, and
“Senior Loan Documents” means all present and future documents instruments and
agreements entered into between Borrower and Senior Lender or by third parties
relating to Borrower and Senior Lender.

 
(2)  
Senior Debt Limit.  Borrower shall not permit the total Indebtedness of Borrower
to Senior Lender, other than Non-Overdue Senior Monetary Obligations, to exceed
(i) $694,444.42 owing (as of the Effective Date) under a term loan (which may
not be reborrowed and which payments in respect of shall reduce the aggregate
Senior Debt Limit specified below) plus (ii) amounts available under a
$5,000,000 revolving loan facility (the sum of (i) and (ii), the “Senior Debt
Limit”), including, but not limited to, monies borrowed by Borrower, interest on
loans due from Borrower, fees and expenses for which Borrower is obligated, sums
due from Borrower in connection with issuance of commercial letters of credit,
issuance of forward contracts for foreign exchange reserve, and any other direct
or indirect financial accommodation Senior Lender may provide to Borrower.  

 
 
-5-

--------------------------------------------------------------------------------

 
 

 
Partners for Growth
Schedule to Loan and Security Agreement

 
(3)  
Senior Loan Documents.  Borrower represents and warrants that it has provided
PFG with true and complete copies of all existing Senior Loan Documents, and
Borrower covenants that it will, in the future, provide PFG with true and
complete copies of any future Senior Loan Documents, including without
limitation any amendments to any existing Senior Loan Documents.

 
(b)  
Deposit Accounts.  Concurrently, Borrower shall cause the banks and other
institutions where its Deposit Accounts are maintained to enter into control
agreements with PFG, in form and substance satisfactory to PFG in its good faith
business judgment and sufficient to perfect PFG’s security interest in said
Deposit Accounts, subject to the security interest of the Senior Lender.  Said
control agreements shall permit PFG, upon a Default, to exercise exclusive
control over said Deposit Accounts (subject to the rights of the Senior Lender).

 
(c)  
Subordination of Inside Debt.  All present and future indebtedness of Borrower
to its officers, directors and shareholders, other than for ordinary course
salary and bonus compensation (“Inside Debt”) shall, at all times, be
subordinated to the Obligations pursuant to a subordination agreement on PFG’s
standard form.  Borrower represents and warrants that there is no Inside Debt
presently outstanding, except as set forth in Exhibit A.  Prior to incurring any
Inside Debt in the future, Borrower shall cause the person to whom such Inside
Debt will be owed to execute and deliver to PFG a subordination agreement on
PFG’s standard form.

 

 

 
  9.  CONDITIONS

In addition to any other conditions to the Loan set out in this Agreement, PFG
will not make any Loan until PFG shall have received from each Borrower, in form
and substance satisfactory to PFG, such documents, and completion of such other
matters, as PFG may reasonably deem necessary or appropriate, including that
there shall be no discovery of any facts or circumstances which would, as
determined by PFG in its sole discretion, negatively affect or be reasonably
expected to negatively affect the collectability of the Obligations, PFG’s
security interest in Borrower’s Collateral or the value thereof, including,
without limitation:
 
(a)  
duly executed original signatures of Borrower to the Loan Documents to which
Borrower is a party, including without limitation, this Agreement, the
Intellectual Property Security Agreement and related Collateral Agreements and
Notices, Pledge Agreement in respect of Subsidiary stock held Borrower, the PFG
Warrants, landlord consents and bailee waivers, and subordination agreements
among PFG, Borrower and holders of Subordinated Debt;

 
 
-6-

--------------------------------------------------------------------------------

 
 

 
Partners for Growth
Schedule to Loan and Security Agreement

 
 
(b)  
Each Borrower’s respective Constitutional Documents and, where applicable, a
good standing certificate of Borrower certified by the Secretary of State or
other Governmental Body of the jurisdiction of formation of each Borrower, as of
a date no earlier than thirty (30) days prior to the date hereof, together with
a foreign qualification certificate from the State of Michigan (Advanced
Photonix, Inc. and Picometrix, LLC) and California (Advanced Photonix, Inc.);

 
(c)  
A Certificate of Incumbency and a Secretary’s Certificate certifying the
Constitutional Documents of Borrower and resolutions of the Board of Directors
of Borrower authorizing the execution, delivery and performance of the Loan
Documents to which such Borrower is a party, including in the case of Parent,
the Warrant;

 
(d)  
account control agreements as required by Section 8(b) of this Schedule, duly
executed by Borrower and each relevant depositary institution in favor of PFG,
including from the Senior Lender;

 
(e)  
certified copies, dated as of a recent date, of Security Instrument searches, as
PFG shall request, accompanied by written evidence (including any UCC
termination statements) that the Liens indicated in any such Security
Instruments either constitute Permitted Liens or have been or, in connection
with the Loan, will be terminated or released;

 
(f)   
the Representations, duly executed by Borrower,

 
(g)  
Within sixty (60) days after the Effective Date, landlord consents executed in
favor of PFG by Borrower’s principal office lessor in respect of its premises in
Michigan and California and, if required by PFG, each other premises where
Borrower holds Non-trivial Collateral, and warehouseman’s/bailee waivers in
respect of third party premises where Non-trivial Collateral is stored or
housed, in each case subject to Borrower’s reasonable best commercial efforts
(which shall for purposes of determining such efforts, not require Borrower to
expend more than $10,000 in third party costs in securing such waivers and
consents);

 
 
-7-

--------------------------------------------------------------------------------

 
 

 
Partners for Growth
Schedule to Loan and Security Agreement

 
 
(h)  
duly authorized and executed Warrants in favor of PFG and its designees (the
“PFG Warrant”) to purchase up to 1,195,000 shares of Parent common stock, in
agreed form, in respect of which Parent shall have received the requisite
notification from NYSE MKT that the covered securities have been approved for
listing;

 
(i)    
the insurance policies and/or endorsements required pursuant to Section 5.2;

 
(j)    
payment of the Fees specified in Section 3 of this Schedule and PFG’s expenses
incurred in connection with the Loan;

 
(k)   
any third party consents required in order for Borrower to enter into and
perform the Loan Documents;

 
(l)    
a Subordination Agreement in agreed form between PFG and the Senior Lender;

 
(m)  
execution, delivery and (as necessary or appropriate) filing of all Security
Instruments;

 
(n)  
Subordination Agreements from any non-trade creditor holder of Borrower
Indebtedness (other than Michigan Economic Development Corporation), in favor of
PFG; and

 
(o)  
to the extent that the conditions to this Agreement have not been completed as
of the date hereof, a post-closing obligations letter in PFG’s customary form by
which PFG waives or defers performance of such conditions as PFG is willing to
defer in its sole business discretion.

 
[Signature Page Follows]
 
 
-8-

--------------------------------------------------------------------------------

 
 

Borrower:    PFG:         ADVANCED PHOTONIX, INC.   PARTNERS FOR GROWTH III,
L.P.                         By 
 
  By 
 
  President or Vice President             Name:              By 
 
        Secretary or Ass't Secretary   Title: 
Manager, Partners for Growth III, LLC
Its General Partner  
                              Borrower:                 PICOMETRIX, LLC        
        By 
 
       
President
      Name 
 
        Richard D. Kurtz      

 
 
-9-

--------------------------------------------------------------------------------

 
 
Exhibit A to Loan and Security Agreement
 
 
Section 7—“Permitted Indebtedness”—Other Existing Permitted Indebtedness:
 


Section 7—“Permitted Investments”—Other Existing Permitted Investments:
 


Schedule Section 8 - “Inside Debt”:
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B to Loan and Security Agreement – Compliance Certificate